DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, Species II, claims 1, 3-9 & 11-18 in the reply filed on 11/12/2021 is acknowledged.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “insulation-isolation layer” (claim 3) & “air vents” (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3, 6, 7, 9, 11, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tosaya et al. (US 2009/0200659).
	Re claims 1 & 9, Tosaya teaches, Fig. 5, [0027-0029, 0031, 0032], a structure for capacitor protection, comprising: 
-a substrate (15); 
-a chip (40), arranged to cover a part (center) of a surface of the substrate; 
-a metal thermal conducting layer (45), arranged on a top surface of the chip; 
-a capacitive structure (110a-d), arranged on another part (left & right) of the surface of the substrate (15), wherein the another part of the surface of the substrate (15) is not 
-a cover (stiffener frame 25), comprising a first cover layer (90) and a second cover layer (55) connected to the first cover layer, wherein the first cover layer defines a first opening (where chip is formed) extending through the first cover layer, the second cover layer (55) is arranged on a bottom of the first cover layer (90) and perpendicular to the first cover layer (90), the first opening is further defined to extend through the second cover layer (55), the first cover layer (90) is arranged on the capacitive structure (110a-d), the chip (40) is received in the first opening, and the second cover layer (55) is arranged between the capacitive structure (110a-d) and the chip (40) and is fixed to the substrate (15); and 
-a heat dissipating cover (metallic lid 20) and a connection layer (adhesive bead 30), wherein the heat dissipating cover (20) is arranged on the substrate (15) and defines a cavity (between substrate and lid 20) to receive the chip (40), the metal thermal conducting layer (45), the capacitive structure (110a-d), and the cover (25); and the connection layer (30) is arranged on an edged region of the surface of the substrate (15) and arranged to fix the heat dissipating cover (20) to the substrate (15).

    PNG
    media_image1.png
    443
    792
    media_image1.png
    Greyscale

	Re claims 3 & 11, Tosaya teaches the cover is made of metal and a surface of the cover is arranged with an insulation-isolation layer (180) (Fig. 10, claim 13, [0039]). 
Re claim 6, Tosaya teaches a distance between a top surface of the first cover layer (90) and a substrate (15) is smaller than a distance between a top surface of the metal thermal conducting layer (45) and the substrate (15) (Fig. 3). 
Re claims 7 & 16, Tosaya teaches a sealing layer (an adhesive), arranged between a bottom of the second cover layer and the substrate (15) (see claim 5, [0032]). 
Re claim 15, Tosaya teaches a distance between a top surface of the first cover layer (90) and a top inner surface of the heat dissipating cover (20) is greater than a distance between a top surface of the metal thermal conducting layer (45) and the a top inner surface of the heat dissipating cover (20) (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya. 
	The teachings of Tosaya have been discussed above. 
	Re claims 4, 5 & 12-14, Tosaya teaches, Figs. 3-4, a projection of the chip (40) onto the surface of the substrate (15) is rectangular or squared, the projection of the chip (40) onto the surface of the substrate has a first chip edge and a second chip edge, and the first chip edge is perpendicular to the second chip edge (Fig. 3); 
a projection of the first cover layer (90) onto the surface of the substrate (15) is a rectangular ring or a squared ring, the projection of the first cover layer (90) onto the surface of the substrate has an inner ring (where chip is formed) and an outer ring, the inner ring has a first inner edge of the cover and a second inner edge of the cover, the first inner edge is perpendicular to the second inner edge, the outer ring has a first outer edge of the cover and a second outer edge of the cover, and the first outer edge is perpendicular to the second outer edge (Figs. 3-4); 
a projection of the capacitive structure (110a-d) onto the surface of the substrate (15) is rectangular or squared, the capacitive structure (110a-d) onto the surface of the substrate has a first capacitive structure edge and a second capacitive structure edge; 
the first capacitive structure edge, the first outer edge of the cover, the first inner edge of the cover, and the first chip edge are parallel with each other, and the second capacitive structure edge, the second outer edge of the cover, the second inner edge of the cover, and the second chip edge are parallel with each other (Figs. 3-4). 
Tasay further teaches lengths of inner edges of cover, first & second chip edges, first & second capacitive structure edges, and distance between the capacitive structure and the first cover layer (Figs. 2-4). 
Tosaya does not explicitly teach a length of the first inner edge of the cover is equal to a sum of a length of the first chip edge and 2 times of a first position error, a length of the second inner edge of the cover is equal to a sum of a length of the second chip edge and 2 times of a second position error, a length of the first outer edge of the cover is equal to a sum of the length of the first chip edge, the length of the first capacitive structure edge, and 2 times of the first position error, and the length of the first capacitive edge is equal to a sum of the length of the second chip edge, the length of the second capacitive structure edge, and 2 times of the second position error; and the first position error is 0.03mm to 0.05mm, and the second position error is 0.03mm to 0.05mm; and a distance between the first cover layer and a top surface of the capacitive structure is greater than a third position error, and the third position error is 0.05mm to 0.1mm.
It would have been an obvious matter of design choice, with undue experimentation, bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions/distance because applicant has not disclosed that, in view of the applied prior art, the dimensions/distance are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. For that matter, applicant has not disclosed that the dimensions/distance are for any purpose or produce any result. Moreover, it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
. 
5.	Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya in view of Salmon (US 8,922, 511).
	The teachings of Tosaya have been discussed above. 
	Re claims 8 & 17, Tosaya does not explicitly teach a width of a sealing layer is smaller than a first position error, and the first positon error is 0.03mm to 0.05 mm. 
Salmon teaches “adhesive layer 53 may also be around 50 um thick” (col. 5, last par.). 
	As taught Salmon, one of ordinary skill in the art would utilize the above teaching to obtain a width of the sealing layer as claimed, because a width of a layer in a package is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited width through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Salmon in combination Tosaya due to above reason. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tosaya in view of Chen (US 2005/0056926)
	The teachings of Tosaya have been discussed above. 
Re claim 18, Tosaya teaches a top inner surface of the dissipating cover (20) is arranged to contact the metal thermal conducing layer (45) allowing heat generated in an inside of the package structure to be spread to an outside (Fig. 3). 
Tosoya does not teach a plurality of air vents are defined between the heat dissipating cover and the substrate. 
Chen teaches heat dissipating structure provided with air vents (18) (Fig. 2A, [0030]). 
 	As taught by Chen, one of ordinary skill in the art would utilize the above teaching and incorporate into Tosoya’s structure to obtain a plurality of air vents as claimed, because it aids in enhancing thermal control and life span of the formed package. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Tosaya due to above reason. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/29/21